Oliver, Chief Judge:
This appeal for reappraisement relates to a shipment of candy exported from Alicante, Spain, and entered at the port of New Orleans, La.
The case is before me on an agreed set of facts that establish export value, as defined in section 402 (d) of the Tariff Act of 1930. to be the proper basis for appraisement of the merchandise in question, and that further establish such statutory value for each of the items in question to be the invoice unit value, packed, and I so hold. Judgment will be rendered accordingly.